EXHIBIT 10.1











 
JOINT VENTURE AGREEMENT
 
AMONG
 
SUNSI ENERGIES HONG KONG LIMITED
 
AND
 
ZIBO BAOYUN CHEMICAL PLANT
 
(the “shareholders”)
 
 
 
 
DATED THIS 18 DAY OF JUNE 2009
















 
 
1

--------------------------------------------------------------------------------

 


THIS JOINT VENTURE AGREEMENT ("Agreement") is entered into on this 18 day of
June 2009
 
AMONG:
 
SUNSI ENGERGIES HONG KONG LIMTIED, a private company incorporated with
limited  liability under the laws of the Hong Kong Special Administrative Region
of the People's Republic of China having is registered office at 401 Jardine
House, I Connaught Place, Central, Hong Kong ("SunSi")
 
AND:


Zibo Baoyun Chemical Plant, an enterprise established under the laws of Peoples
Republic of China having its registered office at [CHINESE OMITTED] (name of
legal representative: Song Yihua, title: General Manager, nationality: Chinese
("PRC Party")
 
("SunSi" and "PRC Party" are hereinafter referred to collectively as tile
"Shareholders" and each Individually as a "Shareholder")
 
 
WHEREAS:
 
A.           The Shareholders wish to participate together in a joint venture
for establishing the Company (as hereinafter defined) for the purpose of
conducting the Business (as hereinafter defined);
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and intending to be legally bound, the parties
herby agree as follows:
 
1.             DEFINED TERMS - INTERPRETATION
 
1.1           Definitions.
 
For purposes of this Agreement, unless the context otherwise requires, the terms
defined In the recitals of this Agreement above or in the main body of this
Agreement below shall have the meanings respectively specified therein and the
following terms shall have the following meanings:
 
"Additional Contributions" means all financial contributions by the Shareholders
or their Affiliates to the Company in addition to the initial Capital
Contributions whether made by way of injection of capital or Shareholders Loans
to the Company after the date of this Agreement;
 
"Affiliate" shall mean, with respect to a person, any other person that directly
or indirectly controls, is  controlled by or is under common control with the
fast person. For the purposes of this definition, "control" of a person shall
mean the power, directly or indirectly, either to (i) vote a majority of the
securities having ordinary voting power for the election of Directors or
directors of such person or  (ii) direct or cause the direction of the
management and policies of such person, whether by contract or otherwise;


"Agreement" means this Joint Venture Agreement, as amended, modified,
supplemented or restated from time to time, as the context requires;
 
 
2

--------------------------------------------------------------------------------

 
 
"Applicable Law" means all statutes, laws, common law rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to any of the parties to this Agreement.


"Assets" shall have the meaning specified in Clause 3.3;


"Board of Directors" means the board of Directors of the Company from time to
time;
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
banks in Hong Kong, or Shangdong, PRC (as the case may be) are authorized or
required by law to be closed;


"Business" shall have the meaning specified in Clause 2.2;


"Chairman" means the Chairman of the Board of Directors from time to time;


"Closing" shall have the meaning specified in Clause 7.1;


"Company" shall have the meaning specified in Clause 2.1;
 
"Company Percentage" means, with respect to the PRC Party, the PRC Party's
Company Percentage and, with respect to SunSi, the SunSi Company Percentage;


"Confidential information" shall have the meaning as specified in Clause 19.1;
 
"Deed of Adherence" means the deed of adherence pursuant to which a third party
who becomes a Shareholder pursuant to the terms of this Agreement after the date
hereof, shall agree to be bound by the provisions of this Agreement in form and
substance satisfactory to SunSi and the Company;


"Directors" means the directors of the Company from time to time and each shall
be a "Director";


"Financial Year" means the one year period starting on 1 January and ending on
31 December;


"Funding Shareholder" has the meaning specified in Clause4.4;
 
"Governmental Authority" shall mean any federal, state or local government or
other political subdivision thereof, including, without limitation, any agency
or entity exercising executive, legislative, judicial, regulatory or
administrative governmental powers of functions, in each case to the extent the
same has Jurisdiction over any of the parties to this Agreement;


"Hong Kong" shall mean the Hong Kong Special Administrative Region of the PRC;


"Initial Capital Contribution" Means the SunSi Initial Capital Contribution and
the PRC Party Initial Capital Contribution;
 
"Interests" shall mean any percentage interest, securities, claims, title or
other rights in the Company;
 
"Non-funding Shareholder" shall have the meaning specified in Clause4.4;
 
 
3

--------------------------------------------------------------------------------

 


"Permitted Assignee" shall mean any party to which a Shareholder's Interest, in
whole or in part, is Transferred in accordance with Clause 10;
 
"PRC" means the People's Republic of China, excluding Hong Kong and Macau;
 
"PRC Party Initial Capital Contribution" shall have the meaning specified in
Clause 4.2;
 
"PRC Party's Company Percentage" shall mean the Company Percentage of the PRC
Party as reflected in Exhibit A hereto and as modified from time to time
pursuant to Clause 4.4;
 
"Shareholders" shall mean the any party who, at any time holds any equity
interest in the Company and "Shareholder" shall mean either one of them;
initially the Shareholders are SunSi and the PRC Party;
 
"SunSi Company Percentage" means the Company Percentage held by SunSi from time
to time; "SunSi Initial Capital Contribution" shall have the meaning specified
in Clause 4.1;
 
"Taxes" means and includes all forms of tax, levy, duty, charge, impost, fee,
deduction or withholding of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing or other authority in any part of
the world and includes any interest, additional tax, penalty or other charge
payable or claimed in respect thereof;
 
"Third Party" shall mean, with respect to any Shareholder, any person that is
not an Affiliate of either Shareholder; and
 
"Transfer" shall mean any sale, transfer, assignment, pledge, mortgage,
exchange, hypothecation, grant of a security interest or other direct or
indirect disposition or encumbrance of an interest (including, without
limitation, by operation of law) or the acts thereof The terms "Transferor",


"Transferee" "Transferred" and other forms of the word "Transfer" shall have
correlative meanings.


1.2.           Interpretation


In this Agreement, a reference to:


1.2.1.       a "subsidiary" of a company or corporation shall be construed as a
reference to any company or corporation.
 
(a)           which is controlled directly or indirectly by the first-mentioned
company or corporation; more than half of the issued share capital of which is
beneficially  owned, directly or indirectly, by the first-mentioned company or
corporation; or
 
(b)           which is a subsidiary of another subsidiary of the first-mentioned
company or corporation,
 
and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;
 
1.2.2.       a "person" includes a reference to any individual, firm, company,
corporation or other body corporate, government, state or agency of a state or
any joint venture, association or partnership, workers' council or employee
representative body (whether or not having separate legal personality);
 
 
4

--------------------------------------------------------------------------------

 
 
1.2.3. "parties" means the parties to this Agreement and "party" shall mean any
one of them.
 
Save where the context otherwise requires, references herein to any party to the
Agreement shall include references to its successors and permitted assigns
thereunder.
 
The Schedules form part of this Agreement and any reference to this Agreement
includes the Schedules, In this Agreement, unless otherwise provided, any
reference to an Article, Section or Schedule is a reference to an Article or
Section of, or Schedule to, this Agreement.
 
The words "hereof", "herein", "hereunder", "hereinafter" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.


2.             CORPORATE PURPOSE OF THE COMPANY
 
2.1.          The parties shall cooperate together to establish limited
liability company as a sino-foreign joint venture under the laws of the PRC in
Baoyung, Shangdong Province under the name of "Zibo Baoyuan Chemical Company
Ltd." ([CHINESE OMITTED]) (the "Company"). The registered office of the Company
locates at [CHINESE OMITTED]
 
2.2.          The Company shall engage in the production and sale of
tricholorsilane, phosphorus trichloride, phosphorus oxychloride, silicon
tetrachloride, and such other byproducts or additional products as may be
produced; provision of technology consultancy and related services (the
"Business").
 
2.3.          The Company may carry out any other commercial, industrial or
financial activities that it may deem useful which are additional or ancillary
to the Business.
 
2.4.          Nothing in this Agreement shall limit the Company from migrating
to another jurisdiction or entering into a merger with an entity in another
jurisdiction, provided that such migration or merger has been approved by the
Board of Directors.


3.             FORMATION OF THE JOINT VENTURE


3.1.          The total amount of the investment in this joint venture shall be
USD20,000,000.
 
3.2.          As soon as practicable, the parties shall cooperate together to
cause the Company to be formed as a sino-foreign joint venture enterprise. The
registered capital of the Company shall initially be USD9,600,000 (or other
amount to be determined by authorities or the parties. The Shareholders shall
inject the registered capital of the Company as required under Clause 4.1.
 
3.3.          The PRC Party shall cause and procure all of its assets and
business to be transferred and assigned to the Company including:


3.3.1.       all land use rights,
 
3.3.2.       all plant and factory

 
 
5

--------------------------------------------------------------------------------

 
 
3.3.3.        all vehicles, equipment, machinery, furniture and fixtures;
 
3.3.4.        all raw materials, work in progress, finished product, inventory,
supplies;
 
3.3.5.        all contracts, accounts receivables,
 
3.3.6.        all employees;
 
3.3.7.        all licenses, leases, permits and authorizations presently issued
in connection with the operation of all or any par of the Business as it is
presently being operated;
 
3.3.8.        all warranties, issued by any manufacturer or contractor in
connection with construction or installation of equipment or any component of
the improvements included as part of the Business;
 
3.3.9.        all other intangibles associated with the Business, including,
without limitation, goodwill, all logos, designs, trade names, trademarks
related to the Business,
 
3.3.10.      all telephone exchange numbers specifically dedicated and
identified with the Business;
 
3.3.11.      all books and records, accounting vouchers, customer and supplier
files, customer and supplier lists and customer marketing information relating
to the Business;
 
3.3.12.     all plans and specifications, engineering drawings and prints with
respect to the improvements, all operating manuals, and all books, data and
records regarding the physical components systems of the improvements at the
Property;
 
3.3.13.      all licenses and permits currently used and as are necessary to
operate the business currently operated by the PRC Party and any and all other
assets used in
                 the business of the PRC Party (the "Assets").
 
3.4.          PRC Party shall cause the Directors to be appointed in accordance
with Clause 13.2. The PRC Party shall cause the General Manager and legal
representative (who shall be the Chairman) to be appointed in accordance with
Clause 13.3.
 
4.             INITIAL CAPITAL CONTRIBUTIONS


4.1.          SunSi shall subscribe for and acquire such a 90% interest in the
Company for the aggregate capital contribution of USD8,640,000 (the "SunSi
Initial Capital Contribution ") to be paid as follows:


4.1.1.        USD5,184,000 within six (6) months after Closing; and
 
4.1.2.        USD3,456,000 within twelve (12) months after Closing.
 
4.2.          The PRC Party shall acquire a 10% interest in the Company for the
capital contribution of USD9,600,000 (the "PRC Party Initial Capital
Contribution") when required to do so by the relevant government authorities.
 
 
6

--------------------------------------------------------------------------------

 


4.3.          If the Board of Directors determines that the Company requires
additional funds for its operations, the Shareholders shall provide such funds
as Additional Contributions to the Company, pro rata in proportion to their
respective Company Percentages. Such Additional Contribution shall be made by
way of additional capital Injections.
 
4.4.          Should either Shareholder (the "Non-funding Shareholder") fail to
fund or delay in funding such Additional Contribution as and when required, the
other Shareholder (the "Funding Shareholder") may provide to the Company the
amounts not funded by the Non-funding Shareholder as Additional Capital
Contribution, in which case (i) the Company Percentage of the Non-funding
Shareholder shall be subject to dilution at a multiple of up to 2:1 and (ii) the
Non-funding Shareholder shall be liable to pay an interest to the Funding
Shareholder at such rate of interest not exceeding 10% per annum on the
principal amount so funded by the Funding Shareholder from the date of funding
to the date of payment of such interest.
 
5.             OBLIGATIONS OF THE PRC PARTY


5.1.          The PRC Party shall be responsible for the following:
 
5.1.1.       handling applications for approval, registration, business license
and other matters concerning the establishment of the Company to relevant
authorities in PRC;
 
5.1.2.       procuring the signing of a 30-year land lease contract between the
Company and Shangzhuang Village for 100mu of land in Shangzhuang Village on
which the Company may construct its workshop and manufacturing facilities
capable of production of tricholorsilane, phosphorus trichloride, phosphorus
oxychloride, and silicon tetrachloride;
 
5.1.3.       organizing the design and construction of the workshop and other
construction facilities of the Company;
 
5.1.4.       assisting the Company in purchasing or leasing equipment, material,
raw materials, articles for office use, means of transportation and
communication facilities etc.;
 
5.1.5.       assisting the Company in contacting and settling the infrastructure
facilities such as water, electricity, transportation etc.;
 
5.1.6.       assisting the Company in recruiting management personnel, technical
personnel, workers and other personnel as needed:
 
5.1.7.       assisting foreign workers and staff in applying for entry visas,
work permits and handling their travel procedures; and
 
5.1.8.       handling any and all other matters relating to the establishment of
the Company as a going concern as requested by SunSi.


6.             CONDITIONS PRECEDENT
 
6.1           SunSi's obligations to make the SunSi Initial Contribution and to
acquire a 90% interest in the Company in accordance with Clause 4.1 are subject
to and conditioned upon the satisfaction or waiver of following conditions
precedent:


 
7

--------------------------------------------------------------------------------

 
 
6.1.1.       the conduct of a due diligence exercise by SunSi on the business
and Assets to the sole satisfaction of SunSi;
 
6.1.2.       the establishment of the Company in accordance with the terms of
this Agreement and all applicable PRC laws and regulations within 30 days from
the date of this Agreement and Sunsi has provided the documents necessary for
application for approval of the Joint Venture;
 
6.1.3.       the transfer of all the Assets by the PRC Party to the Company in
accordance with the terms of this Agreement and all applicable laws in the PRC
to the sole satisfaction of SunSi;
 
6.1.4.       the approval of this transaction by the legal representative of the
PRC Party;
 
6.1.5.       the approval of the transfer of Assets by the legal representative
of the PRC Party;
 
6.1.6.       the approval of this transaction by the board of directors and
shareholders of SunSi;
 
6.1.7.       the lease or land use rights to the land "cheng bao" as described
in Clause 5.1.2 being granted to the Company for a period of 30 years for the
initial total "cheng bao fee" of 150,000 RMB per year which "cheng bao fee"
maybe adjusted by the Government Authorities according to the Consumer Price
Index from time to time ;
 
6.1.8.       the receipt of all required approvals, consents, licenses and
authorizations of state, federal and foreign (e.g., PRC government) regulatory
authorities for the formation of Company, the transfer of the Assets and
business to by the PRC Party to the Company;
 
6.1.9.       the receipt of all required consents of third parties, if any;
 
6.1.10.     all the representations and warranties of the PRC Party remaining
true and accurate in all material respects;
 
6.1.11.     the absence of any material adverse change in the Company or the
business operated by it, except as contemplated in this Agreement;
 
6.1.12.     the absence of any governmental action or proceeding prohibiting or
enjoining the transaction; and
 
6.1.13.     the preparation of a finalize audit of the PRC Party to the sole
satisfaction of SunSi under US GAAP (if required).
 
6.2.          If any of the conditions precedent set forth above have not been
fulfilled to SunSi's sole satisfaction or waived by SunSi, at its sole
discretion within 90 days of the date of this Agreement, SunSi shall. have the
right to:


6.2.1.       transfer the SunSi Company Percentage to the PRC Party; or
 
6.2.2.       extend the time for the fulfillment of the conditions to a time
determined by SunSi, at its sole discretion; or
 
6.2.3.       proceed to Closing on such terms and conditions as SunSi may
determine at its sole discretion.
 
 
8

--------------------------------------------------------------------------------

 
 
7.             CLOSING


7.1           The closing of the transactions contemplated in this Agreement
(the "Closing") shall take place within 15 days after the satisfaction or waiver
of all the conditions precedent set forth in Clause 6.1 or on such other date
agreed upon by the parties hereto (the "Closing Date").
 
7.2.          The Closing shall be held on the Closing Date at the offices of
Messrs. Boughton Peterson Yang Anderson at 409 Jardine House, I Connaught Place,
Central, Hong Kong, or at such other location agreed upon by the parties hereto.
 
7.3.          If the Conditions Precedent set forth in Clause 6.1 have not been
fulfilled to SunSi's sole satisfaction on or before the Closing Date, SunSi
shall have the right to terminate this Agreement and upon such termination, no
party shall have any further right or obligation hereunder.
 
8.             PRC PARTY'S DELIVERIES ON CLOSING


8.1.          The PRC Party shall deliver the following documents at Closing:


8.1.1.       documentary proof of its acquisition of a 10% interest in the
Company if not already provided;
 
8.1.2.       such other assignments, instruments of transfer, and other
documents as SunSi may reasonably require in order to complete the transactions
contemplated hereunder or to evidence compliance by the PRC Party with the
covenants, agreements, representations and warranties made by it hereunder;
 
8.1.3.       documentary evidence satisfactory to SunSi to show that all
transfer tax returns, if any, which are required by law and the regulations
issued pursuant thereto in connection with the payment of all Taxes that are
payable or arise as a result of the consummation of the transactions
contemplated by this Agreement, in each case, as prepared and duly executed by
the PRC Party, if any;
 
8.1.4.       formal written opinion of PRC counsel acting for Sunsi dated as of
the Closing Date that the Assets have been transferred to the Company in
accordance with all applicable PRC laws and regulations, that the Company has
good and valid title to the Assets free and clear or encumbrances or claims of
any nature whatsoever;
 
8.1.5.       In relation to the Company the Memorandum and Articles of
Association, the certificate of incorporation, common seal, register of members,
register of directors, register of directors, register of shareholdings,
register of charges, all other requisite registers, minutes of directors and
shareholders' meetings in proper order and condition and fully entered up to
Closing;
 
8.1.6.       signed resolutions and/or minutes of the directors of the Company
resolving the following:
 
(a)           the acquisition by SunSi of a 90% interest in the Company and the
registration of SunSi as a member of the Company; and
 
 
9

--------------------------------------------------------------------------------

 


(b)           the appointment of directors and other officers of the Company and
the legal representative that have been nominated in writing for that purpose by
SunSi and who have consented in writing to such appointment.
 
9.             SUNSI'S DELIVERIES AT CLOSING
 
9.1.          SunSi shall deliver or shall cause to be delivered the following
at Closing a certified true copy of the board resolutions of SunSi approving
this Agreement and the transactions contemplated herein.




10.           TRANSFER OF INTERESTS


10.1         A Shareholder (the "Transferring Party") may not Transfer all or
any portion of or all of its Interests to a third party, unless:
 
10.1.1.     with the prior written consent of the other Shareholder (the
"Non-Transferring Party"); and
 
10.1.2.     with the consent of the relevant Governmental Authorities; or
 
10.1.3.     the Transferring Party has complied with the provisions of Clause
10.5 below and the Non-Transferring Party has failed to serve the Exercise
Notice (as defined in Clause 10.5) in accordance with Clause 10.5; and
 
10.1.4.     the price and terms offered to such third party by the Transferring
Party shall not be more favorable than those offered to the Non-Transferring
Party pursuant to Clause 10.5 below in respect of such Interest being offered
for sale.
 
10.2.        Each proposed Transferee of Interests who is not already a party to
this Agreement shall, as a condition precedent to such Transfer, execute a Deed
of Adherence and execute such further documents as may be necessary, in the
opinion of the Company, to make it a party hereto. Provided that the proposed
Transferee of Interests delivers a duly executed Deed of Adherence, such
Transferee shall be entitled to all the rights and remedies available to any
original party of this Agreement, including but not limited to the right to
enforce this Agreement against SunSi and the PRC Party as if it were an original
signatory thereto.
 
10.3.        Any purported Transfer of Interests other than in accordance with
this Agreement by any Shareholder shall be null and void, and the Company shall
refuse to recognize any such Transfer for any purpose.
 
10.4.        Notwithstanding the foregoing, in no event shall a Permitted
Assignee have any more rights under this Agreement than an original signatory to
this Agreement
 
10.5.        If the Transferring Party receives an offer from any third party
(the "Buyer") to purchase any or all of its Interest in the Company which it is
prepared to accept, it shall first inform the Company of its intention to accept
such offer by a notice in writing (the "Transfer Notice"). The Transfer Notice
shall contain the identity of the Buyer, the portion of the interest proposed to
be sold (the "Sale interest"), the terms and conditions of the proposed sale and
any other information which may be relevant to the Non-Transferring Party's
decision on the exercise of the right of first refusal. The Transfer Notice
shall not be revocable except with the unanimous agreement of the Board of
Directors of the Company. Within 1 4 Business Days of the receipt of the
Transfer Notice (the "Exercise Period"), the Non-Transferring Party may exercise
its right of first refusal by agreeing to purchase the Sale Interest by issuing
a written notice of exercise (the "Exercise Notice"). Upon the issue of the
Exercise Notice, the Non-Transferring Party shall be bound to purchase the Sale
Interest From the Transferring Party which shall be bound to sell and transfer
the Sale Interest to the Non-Transferring Party. The sale and purchase shall be
completed at a place and time to be appointed by the Board of Directors of the
Company. If the Non-Transferring Party fail to issue the Exercise Notice within
the Exercise Period, the Transferring Party shall then be permitted to transfer
the Sale Interest to the Buyer on a bona fide sale upon price and terms which
shall not be more favorable than those offered to the Non-Transferring Party
pursuant to this Clause.


 
10

--------------------------------------------------------------------------------

 


11.           SHAREHOLDERS' MATTERS AND VOTING RIGHTS


1l.1.         SunSi and the PRC Party shall vote their respective Company
Percentage (as the case may be at a general meeting of shareholders, in a
written resolution and/or as otherwise required or permitted under Applicable
Laws) in accordance with the Company Percentage respectively held by them.
 
11.2.        The Shareholders hereby agree to exercise their voting rights and
to instruct their respective representatives to exercise their voting rights, in
a manner consistent with all of their respective obligations under, and in
accordance with the applicable provisions of, this Agreement.
 
11.3.        The Shareholders shall be entitled to receive copies of all minutes
of general meetings of the shareholders and written resolutions of the
shareholders.
 
 
12.           DISTRIBUTIONS AND LIQUIDATION WATERFALL


12.1.         Except as otherwise specifically required in this Clause 12,
distributions shall be made to the Shareholders in accordance with their
respective Company Percentages.
 
12.2.        All net profits after tax payable to the PRC government available
for distribution shall be made: (i) first, to the reserve funds as stipulated in
the memorandum and articles of association of the Company, staff funds and
development funds of the Company respectively, the amount of distribution to
each of the items shall be solely determined by the Board of Directors , (ii)
second as dividends or distributions of Net Proceeds to SunSi and the PRC Party
in accordance with their respective Company Percentages.
 
 
13.           MANAGEMENT
 
13.1         The Company shall be managed by not more than five (5) Directors
(which do not need to be Shareholders) unless otherwise agreed by the parties in
writing. The term of directorship shall be four (4) years.
 
13.2.        SunSi shall be entitled to appoint four (4) Directors and the PRC
Party shall be entitled to appoint one (1) Director. When Sunsi has invested up
to USD 5,184.000, Sunsi's Director shall be entitled to participate on the board
of Directors.
 
 
11

--------------------------------------------------------------------------------

 
 
13.3.       The Company shall be managed by the legal representative (who shall
also be the Chairman) and the General Manager. SunSi shall be entitled to
appoint the legal representative (who shall also be the Chairman). The General
Manager shall be appointed by the Board of Directors.
 
13.4.        The Board of Directors shall meet upon call by the Chairman, or one
(1) Director. at the place indicated in the notice of meeting. The Chairman
shall preside at all meeting of the Board of Directors, but in his absence, the
Board of Directors may appoint another Director as chairman pro tempore by vote
of the majority present at any such
                meeting.
 
13.5.        Written notice of any meeting of the Board of Directors must be
given to the Directors at least twenty-four hours in advance of the date
foreseen for the meeting, except in case of emergency, in which ease the nature
and the motives of the emergency shall he mentioned in the notice. This notice
may be omitted in case of assent of each Director in writing, by cable,
telegram, telex or facsimile, or any other similar means of communication. A
special convocation will not he required for a board meeting to be held at
a time and location determined in a prior resolution adopted by the Board of
Directors.
 
13.6.        The Directors shall hold each year at least two (2) meetings of the
Board of Directors it being understood that, to the extent reasonably
practicable, attendance in person by video conference or conference call of each
Director will be required at such board meetings. The quorum necessary for the
transaction of business at a meeting shall be three (3) Directors. The quorum
must be present at all times during the meeting. No action may be taken by the
Board of Directors unless there is a quorum present and such action is resolved
by the majority of Directors present.
 
13.7.        The Director appointed by the PRC Party shall be the vice-chairman.
It may also choose, by simple majority vote, a secretary, who need not be a
Director, who shall be responsible for keeping the minutes of the meetings of
the Board of Directors.
 
13.8.        In dealings with third parties, the Board of Directors has the
power to act in the name of the Company in all circumstances and to authorize
all transactions consistent with the best interest of the Company and the
Business.
 
13.9.        Any Director may act at any meeting of the Board of Directors by
appointing in writing or by cable, telegram, facsimile or electronic mail
another Director as his proxy. A Director may represent more than one of his
fellow Directors.
 
13.10.      Any Director may participate in any meeting of the Board of
Directors by conference-call, telephone, video conference or by other similar
means of communication allowing all the persons taking part in the meeting to
hear one another. The participation in a meeting by these means is equivalent to
a participation in person at such meeting, Decisions shall be taken by a
majority of votes of the Directors present or represented at such meeting.
 
13.11.      The minutes of any meeting of the Board of Directors shall be signed
by all Chairman attending
 
13.12.      The Board of Directors may, unanimously, pass resolutions by
circular means when expressing its approval in writing, by cable, telegram,
telex, facsimile, electronic nail, or any other similar means of communication,
to be confirmed in writing.
 
 
12

--------------------------------------------------------------------------------

 
 
13.13.      The Directors shall be entitled to receive copies of all minutes of
meetings of the Board of Directors and written resolutions of the Board of
Directors.
 
13.14.      The management, control and operation of the Company and the
formulation and execution of business and investment policy shall be vested
exclusively in the Board of Directors, and the Board of Directors shall exercise
all powers necessary and Convenient for the purposes Of, the Company, on behalf
and in the name of the Company, in accordance with this Agreement and all
applicable laws and regulations of the PRC.
 
13.15.      The death or resignation of a Director, for any reason whatsoever,
shall not cause the dissolution of the Company.
 
13.16.      The Director(s) do not assume, by reason of its/their position, any
personal liability in relation to commitments regularly made by them in the name
of the Company, They are authorized agents only and are therefore merely
responsible for the execution of their mandate.
 
13.17.      Except as otherwise provided herein, no Shareholder shall have the
right to, and no Shareholder shall, take part in the management or affairs of
the Company, nor in any event shall any Shareholder have the power to act or
bind the Company.
 
13.18.      The Board of Directors has the power to determine any borrowings by
the Company from the Company's banker(s) in the ordinary course of business and
for purpose of securing the indebtedness to the Company's banker(s) of such
borrowings to create any charge, lien or encumbrance over the Company's
undertaking, property or assets in the ordinary course of business provided that
any borrowings exceeding USD25,000 in the aggregate shall be deemed to be out of
the ordinary course of business.
 
13.19.      The Board of Directors shall determine the general policy of the
Company including the scope of activities, operations and business of the
Company.
 
13.20.      The Company shall have one (1) General Manager who shall be
appointed by the Board of Directors under such terms and conditions as the Board
of Directors may at its absolute discretion think fit.
 
13.21.      The Company shall have one vice-General Manager who shall be
appointed by the Board of Directors under such terms and conditions as the Board
of Directors may at its absolute discretion think ft.
 
13.22.      Other members of senior management may be appointed by the Board of
Directors upon such terms and conditions as the Board of Directors may at its
absolute discretion think fit.
 
13.23.     The Board of Directors shall have the power to determine all matters
in relation to the management, wages, benefits, labor insurance of the employees
of the Company in accordance with PRC laws and regulations.




14.          COVENANTS


14.1.        No Shareholder shall take, or cause to be taken, any action that
would result in any Shareholders having any personal liability for the
obligations of the Company. The Shareholders shall be under a duty as described
herein to conduct the affairs of the Company in the best interests of the
Company and of the Shareholders including the safekeeping and use of all Company
funds and assets and the use thereof for the exclusive ben eft of the Company.


 
13

--------------------------------------------------------------------------------

 


15.          ACCOUNTING, INFORMATION AND REPORTING
 
15.1.        SunSi shall be responsible for all accounting and income tax
reporting related to this Agreement in accordance with Generally Accepted
Accounting Principles in the United States and shell provide the PRC Party with
copies of financial reports relating to the Company.
 
15.2.        Each of the Shareholders shall be entitled to examine the books,
corporate records and accounts to be kept by the Company and to be supplied with
all information, including information to be obtained from outside advisers to
the Company, in such form as a party may reasonably require to keep it properly
informed shout the business and affairs of the Company, including without
limitation the Company's holdings in its subsidiary/subsidiaries, and generally
to protect its interests as Shareholder.
 
15.3.        The Company shall supply each of the Shareholders with copies of
annual accounts and, if any, consolidated accounts of the Company within six (6)
months of the end of the Financial Year, and any and all other reports required
by the Shareholders.


16.          REPRESENTATIONS AND WARRANTIES OF THE PRC PARTY


16.1.       The PRC Party represents and warrants to SunSi that:
 
16.1.1.     it has the power and authority to enter into this Agreement, and to
perform its obligations hereunder and consummate the transactions contemplated
hereby;
 
16.1.2.     the execution and delivery by it, and compliance with this Agreement
by it, does not conflict with, or constitute a default under, any instruments
governing it, any law, regulation or order, or any agreement to which it is a
party or by which it is bound;
 
16.1.3      this Agreement has been duly authorized, executed and delivered by
it, and constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles;
 
16.1.4.     the Company has been only incorporated as a sino-foreign joint
venture enterprise in accordance with all applicable PRC laws and regulations;
 
16.1.5.     the Company licenses, permits, consents and authorizations to
conduct the Business in accordance with all applicable PRO laws and regulations;
 
16.1.6.     it owns the Assets free and clear of all hens, claims or other
encumbrances;
 
16.1.7.     the transfer of the Assets by it to the Company is legal, valid and
enforceable and after such transfer no person shall have a claim against the
Assets which is superior to that of the Company;


 
14

--------------------------------------------------------------------------------

 
 
16.1.8.     the transfer of the Assets shah have been duly approved by the PRC
Party, its shareholders, directors and officers, including its legal
representative;
 
16.1.9.     all consents, approvals, permissions and other authorization for the
transfer of the Assets by the PRC Party to the Company shall prior to Closing
have been duly obtained and all such consents, approvals, permissions and other
authorization are valid and will not be invalidated or withdrawn due to the
passage of time or other circumstances;
 
16.1.10.   the transfer of the Assets by the PRC Party and the PRC Party's
execution, delivery and compliance with, and performance of the terms and
provisions of, this Agreement, will not (i)conflict with or result in any
violation of the organizational documents of the PRC Party, (ii) conflict with
or result in any violation of any provision of any bond, note or other
instrument of indebtedness, contract, indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which either of the PRC
Party is a party, (iii) violate any existing term or provision of any order,
writ, judgment, injunction, decree, statute, law, rule or regulation applicable
to the assets or properties of the PRC Party or (iv) result in the creation or
imposition of any lien or encumbrance on the Assets or any portion thereof;
 
16.1.1l.    there are no actions, suits or proceedings pending, or threatened in
writing, against or affecting the PRC Party or the Assets in any court or before
or by an arbitration tribunal or regulatory or governmental commission,
department or agency;
 
16.1.12.   the PRC Party has not received any written notice from a Governmental
Authority of any investigation with respect to the PRC Party, the Business or
the Assets which, to PRC Party's knowledge, remains ongoing;
 
16.1.13.   all tax returns, reports declarations, claims for refunds, or
information return or statement or other form relating to Taxes affecting the
Business or the PRC Party, through the Closing Date, including any schedule or
attachment thereto, and including any amendment thereof required to be filed by
the PRC Party have been or will be accurately prepared and have been or will be
duly executed and timely fled in accordance with applicable law, and any and all
Taxes attributable to such period for which the PRC Party may be held liable
have been or will be paid in full or accrued within the prescribed period or any
extension thereof. All Taxes
                attributable to such period required to be withheld by the PRC
Party, including, but not limited to, Taxes arising as a result of payments (or
amounts allocable) to foreign persons, have been or will be collected and
withheld, and have been or will be either paid to the respective Governmental
Authority, set aside in accounts for such purpose, or accrued; reserved against
and entered upon the books and records of the PRC Party;
 
16.1.14.   no tax liens have been fled, issued or recorded on or against the
Assets or the Business; and
 
16.1.15.   no insolvency proceeding of any character (including bankruptcy,
receivership reorganization, composition or arrangement with creditors
(including any assignment for the benefit of creditors)), voluntary or
involuntary, relating to the PRC Party is being threatened against any it by any
Person.
 
16.2.       The representations and warranties made by the PRC Party herein are
deemed to be valid up to the Closing Date.


 
15

--------------------------------------------------------------------------------

 
 
17.          REPRESENTATIONS AND WARRANTIES OF SUNSI


17.1.        SunSi reps events and warrants to the PRC Party that.
 
17.1.1.     SunSi has the power and authority to enter into this Agreement, and
to perform its obligations hereunder and consummate the transactions
contemplated hereby;
 
17.1.2.     the execution and delivery by SunSi, and compliance with this
Agreement by it, does not conflict with, or constitute a default under, any
Instruments governing SunSi, any law, regulation or order, or any agreement to
which it is a party or by which it is bound; and
 
17.1 .3.    this Agreement has been duly authorized, executed and delivered by
SunSi, and constitutes a legal, valid and binding obligation of SunSi,
enforceable against SunSi in accordance with Its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws a fleeting the enforcement of creditors' rights generally and by
general equitable principles.




18.           DEFAULT
 
18.1.        The following shall be events of default ("Events of Default") in
respect of a Shareholder (the "Defaulting Shareholder(s)"):
 
18.1.1.     the Shareholder commits any material breach of o omits to observe
any of its undertakings or obligations in a material respect under this
Agreement and if any such breach or omission is capable of remedy, the same
shall not have been fully remedied within 30 Business Days of the Shareholder
being notified of such breach or omission or the Shareholder fails to have taken
substantive steps to remedy such breach or omission if such breach or omission
requires more than 30 days to remedy (excluding the failure or delay in
providing Additional Capital Contribution in accordance with Clause 4.3); or
 
18.1.2.     a creditor attaches, arrests, seizes or takes possession of, ca a
distress, execution, sequestration or other process is levied, executed or
enforced upon or sued out against, the whole co ally part of the business,
undertaking, properties, assets, rights or revenues of the Shareholder and such
attachment, arrest, seizure, possession, distress, execution, sequestration or
process is not contested on valid grounds, released, lifted, discharged or
discontinued within 4 days; or
 
18.1.3.     the Shareholder stops or suspends payment of its just and
uncontested debts or is unable or admits inability to pay its debts as they fall
due or begins negotiations with one or more of its creditors with a view to a
general or partial reconstruction, readjustment or rescheduling of all or part
of its debts or proposes or enters into any compromise, composition or other
arrangement for the benefit of its creditors generally or any class of its
creditors or any proceedings arc commenced in relation to the Shareholder under
any law, enactment, regulation or procedure relating to reconstruction,
readjustment or rescheduling of debts; or
 
18.1.4.     the Shareholder or any other person takes any action or any legal
proceedings are started or other steps taken for (i) the winding-up, liquidation
or dissolution of the Shareholder, or (ii) the appointment Of a liquidator,
trustee, receiver, receiver manager, administrator, administrative receiver or
similar officer of the Shareholder or of the whole or any part of the
Shareholder's business, undertaking, properties, assets, rights or revenues; or
 
 
16

--------------------------------------------------------------------------------

 


18.1.5.     the Shareholder suspends or ceases or threatens to suspend or cease
to carry on its business or a material part thereof; or
 
18.1.6.     the Shareholder transfers or disposes of or proposes or threatens to
transfer or dispose of the whole or a substantial part of the Shareholder's
assets.


18.2.        Upon the occurrence of, or prospective occurrence of, an Event of
Default any Shareholder(s) not in default (the "Non-defaulting Shareholder(s)")
may serve a written notice (a "Default Notice") on the Company which Default
Notice shall include a detailed description of the facts constituting the Event
of Default, including the dates of such Event of Default and he provisions of
Clauses 18.3 to 18.7 shall apply.
 
18.3.        Within five (5) Business Days after the receipt of a Default Notice
from a Non-defaulting Shareholder the Company shall forward the Default Notice
to all the Shareholders.
 
18.4.       The Company shall, within three (3) Business Days after the receipt
of the Default Notice select and instruct a firm of independent public
accountants, which shall be one of the reputable accounting firms based in
1-long Kong to certify, in writing within 60 days of the receipt of instructions
from the Company the sum which, in their opinion, is the "fair value" of the
Company as a going concern as at the time immediately before the Event of
Default occurred (the "Certification"). Such firm of accountants shall act as
experts and not as arbitrators and the Certification shall, in the absence of
fraud or manifest error, be final, conclusive and binding on the Company and all
Shareholders. The cost of obtaining the Certification shall be borne by the
Company, The Company shall forward a copy of the Certification to all the
Shareholders promptly after receiving the same from the accountants.
 
18.5.       The Non-Defaulting Shareholders may (but are not obligated to)
require the Defaulting Shareholder to sell all but only part of its Interest in
the Company to the Non-defaulting Shareholder by sending a written notice to the
Company (the "Call Notice") within seven (7) Business Days after receipt of the
Certification (the "Call Period") at the Certified Fair Value multiplied by the
Company Percentage of the Defaulting Shareholder. The right of the
Non-defaulting Shareholder under this Clause 18.5shall be in addition to and
without prejudice to any of its other rights or remedies under this Agreement or
at law against the Defaulting Shareholder in respect of such default. If the
Non-defaulting Shareholder fails to deliver the Call Notice to the Company
within such seven (7) Business Days period, the Non-defaulting Shareholder shall
be deemed to have waived its right to purchase the Interest of the Defaulting
Shareholder and shall be deemed to have irrevocably offered to sell all of its
interests in the Company to the Defaulting Shareholder at the Certified Fair
Value multiplied by the Company Percentage of the Non-defaulting Shareholder. If
the Non-defaulting Shareholder does not deliver the Call Notice within the Call
Period, the Defaulting Shareholder shall be bound to purchase all (but not some
only) of the Interests of the Non-defaulting Shareholder at the Certified Fair
Value multiplied by the Company Percentage of the Non-defaulting Shareholder.
 
 
17

--------------------------------------------------------------------------------

 
 
18.6.        The completion of any sale and purchase under Clause 18.5 shall be
held within thirty (30) Business Days after the Non-Defaulting Shareholder
issues the Call Notice where a Call Notice is issued during the Call Period or
thirty (30) Business Days of the end of the Call Period if no Call Notice is
issued (as applicable) or at such other time and place as the parties to the
transaction may agree upon. At such closing, the selling Shareholder must upon
receipt of the purchase price by bankers draft or wire transfer deliver to the
purchasing Shareholder the share certificates of his Interest, an executed
instrument of transfer and bought and sold notes of such Interest. The selling
Shareholder shall be deemed to represent and warrant to the purchasing
Shareholder that the relevant Interest shall be free and clear of any
encumbrances and that it is the legal and beneficial owner of the relevant
Interest or otherwise has full authority to sell, transfer and assign such
Interest as provided herein.
 
18.7.        Each Shareholder, by way of security for the performance of his
obligations under this Clause 18, hereby irrevocably appoints the Company
individually to be its attorney, with full power of substitution, and in the
name and on behalf and as the act or deed of the Shareholder or otherwise,
without any reference to or consent from the Shareholder, to sign, seal,
deliver, execute, perfect and do all deeds, instruments, documents, acts and
things as may be required or considered expedient by the Company to fully carry
out the effect of this Clause 18. The Shareholders hereby ratify and confirm and
agree to ratify and confirm any deed, instrument, document, act and thing which
such attorney may have lawfully executed or done.

 
19.           CONFIDENTIALITY


19.1         Save and except as provided in Clauses 19.2, 19.3 and 19.4 below,
each of the parties undertakes to refrain From disclosing (a) the existence,
nature or terns of this Agreement and/or the terms of the transactions referred
to herein, or (b) the confidential documents and information exchanged by the
parties in furtherance of the actions contemplated by this Agreement
(hereinafter collectively referred to as "Confidential Information"), without
the prior consent from the other parties unless such disclosure is required by
applicable law.
 
19.2.       The parties hereby acknowledge that SunSi is a subsidiary of a
public company and may be required by applicable law to file this Agreement with
and make other disclosures to the relevant government authority in due course
and such disclosure by SunSi is permitted under this Clause 19. 
 
19.3.        Nothing in this Clause 19 shall apply to any part of the
Confidential Information which comes into the public domain, or become known to
the parties, its affiliates and advisors prior to this Agreement for any reason
except the failure of any party to comply with this Clause 19.
 
19.4.        Nothing in this Clause 19 shall prevent the parties from disclosing
the Confidential Information to its consultants, attorneys, lender,
representatives and advisors or from disclosing the Confidential Information to
potential sources of financing provided all such persons shall observe the city
of confidentiality under this Clause 19.
 
20.           DISSOLUTION-WINDING-UP-FINAL DISTRIBUTIONS
 
The Company shall be dissolved, and its affairs shall be wound up in accordance
with the applicable laws and regulations of the PRC laws and regulations
including but not limited to Articles 89 to 96 of the Regulations for
Implementation of the Sino foreign Joint Venture Law is may be amended from time
to time.


 
18

--------------------------------------------------------------------------------

 
 
21.          MISCELLANEOUS PROVISIONS


21.1         The PRC Party may not assign any of its rights or benefits under
this Agreement without SunSi's written consent, provided that SunSi will not
unreasonably withhold consent to the assignment of the PRC Party's rights or
benefits under this Agreement to another limited liability company or other
entity which is 1 00% owned (directly) and control led (directly) by the PRC
Party.
 
21.2.       Any notice to SunSi or the PRC Party shall be delivered to the
address of such person specified hereafter or such other mailing address which
such person shall advise the other parties in writing. Any notice shall be
deemed to have been duly given (i) on the date of delivery, if personally
delivered, delivered by facsimile transmission or delivered by electronic mail
(which is confirmed with a copy sent by other means), or (ii) on the fifth (5)
Business Day following the date of sending, if sent by registered or certified
mail or internationally recognized overnight courier.


To SunSi:
 
Address:                45 Main Street, Suite 309. Brooklyn, New York, 11201
Telephone:             646-205-0291
Facsimile:                646-205-0292
Attention:               Me. Richard St-Julien


To PRC Party:


Address:                [CHINESE OMITTED]
Telephone:             0086-5333951399
Facsimile:               0086-5333951399
Attention:              [CHINESE OMITTED]


21.3.        As far as this is allowed under any Applicable Law, both English
and Chinese languages shall be the prevailing language in any notification or
communication pursuant to
                the Agreement.
 
21.4.        The Agreement shall be governed by and construed in accordance with
the laws of the PRC.
 
21.5.        The Agreement is executed in both Chinese and English Languages of
which have equal weight.


 
22.          DISPUTE RESOLUTION


22.1.        Any claim or dispute arising out of, in connection with or relating
to this Agreement, including any question concerning its existence, validity,
termination or interpretation, shall initially be settled by negotiation or
mediation, through the Board or otherwise, failing which such dispute shall be
fully and finally settled under and resolved by binding and mandatory
arbitration to be conducted in accordance with and under the PRC arbitration
rules of the Beijing International Arbitration Centre then in effect. Such
arbitration shall be the sole and exclusive means and procedure to finally
settle any such claims or dispute, except as provided such rules.
 
22.2.        Notwithstanding any other law, rule or regulation to the contrary,
the Parties agree that the arbitration clause as contained herein will be
interpreted and construed as a presently effective and enforceable written
agreement to arbitrate, and must be given effect as such, The parties hereby
expressly waive any right that they may have to require the exhaustion of local
administrative, judicial or alternative dispute resolution remedies as a
condition of any interim remedy proceeding being brought or commenced under this
Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
22.3.        It is the parties' express intent that any award made hereunder
("Award") be final and binding in all respects, and the parties agree to carry
out the resulting Award without delay.  In addition, the parties hereto waive
any rights to appeal Inc arbitral Award made In accordance with the provisions
of this Clause, and this provision shall be construed as an exclusion agreement
to the fullest extent permitted by applicable law.
 
22.4.        The parties agree that any Award rendered in any arbitration
conducted pursuant to this Agreement, as well as all communications, pleadings,
writings and proceedings in connection therewith, will be treated in the
strictest of confidence, and no aspect thereof is to he disclosed to anyone not
a party to this Agreement without the express written consent of both parties.
 
22.5.        This Agreement shall Constitute the entire and sole agreement
between the Shareholders on the provisions covered by it As a result, it
replaces and cancels any contract, agreement exchange of letters or oral
agreement on the same subject between the Shareholders prior to the date hereof.
This Agreement may only be amended or modified by a written, document executed
by all the Shareholders. In the event of any conflict between the provisions of
this Agreement and the organizational documents of the Company the provisions of
this Agreement shall prevail.
 
22.6.        In the event that one or more of the provisions of this Agreement
is rendered in any way void, illegal or inapplicable by virtue of any Applicable
Law, the validity, legality or applicability of the other provisions of the
Agreement shall not be in any way affected or impaired and shall remain in full
force and effect.
 
22.7.        The headings in this Agreement are inserted for convenience of
reference only and shall not affect the interpretation of this Agreement.
 
22.9.        This Agreement may be executed by the parties hereto separately in
any number of counterparts (including by facsimile copy); each of such
counterpart shall for all
                purposes be deemed to be an original, and all such counterparts
shall together constitute one and the sane instrument.


 
[SIGNATURE PAGES TO FOLLOW]
 
 
 
20

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties have duly executed this Agreement, as of the 18
day of June 2009
 

SUNSI ENERGIES HONG KONG LIMTIED:                  
By
/s/ Michel G. Laporte     Name: Michel G. Laporte     Title: President          
  Zibo Baoyun Chemical Plant             By /s/ Song Yihua     Name: Song Yihua
    Title:            


 
 














 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
COMPANY PERCENTAGES


Shareholder
Company Percentage
SUNSI
90%
PRC Party
10%

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------